    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 1 of 26




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OFIOn7A

                                             )

UNITED STATES OF ANIERICA,                   )         Crilllinal No.4:18‑CR‐ 00190
                                             )

          V.
                                             )

                                             )

                                             )         SENTENCING BRIEF
ROBERT JOE HENNINGS,                         )

                                             )

                  Defendant.                 )




                            Table of Contents
  I. Introduction..                                                                 .....   1
  il. Sentencing Procedure                                                      ..........2
  ilI. Facts of the Case                                                     .............3
  rv. The Advisory Guidelines ...                                             ......... 16
  v. Section 3553(a) Analysis                                                   .......19
  vI. Conclusion...                                                            ........25

      "One of the fundamental duties of government is public
 safety, including protecting children from sexual predators."
                  United States   u.   Abad,350 F.Sd 793, (8th Cir. 2003).

          "[T]he government has a duty and society has a
significant interest to protect children from sexual predators."
               United States u. Batchelor, 215 WL 3385491 W.D. Mo. 2015)

                                  I.       Introduction
     Defendant Hennings is far more than simply a person who collected

child pornography. He gathered one of the more extensive collections of

child pornography prosecuted in this District. He traded child
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 2 of 26




pornography. And he sought out children in a vain attempt to sexually

assault them. He is a sexual predator.

     Based on the entire record       in this case. the United States
respectfully requests that Defendant Robert Joe Hennings be sentenced

to a term of imprisonment within the high end of the            applicable

Guidelines range, followed by a life term of supervised release. Such a

sentence is needed due to the seriousness and far-reaching scope of the

offense, and continuing and dire danger the defendant poses to the public,

and children in particular.

                       Ir.    SentencingProcedures

     The U.S. Sentencing Commission Guidelines Manual is useful in

this case for helping to identify why the defendant's sentence should be

substantial. Though no longer mandatory, United States u. Boolzer,543

U.S. 220 (2005), the Guidelines still play an important role in sentencing

procedures. A district court must begin "by correctly calculating the

applicable Guidelines range," Gall u. United States, 552 U.S. 38, 49

(2007). "As a matter of administration and to secure nationwide
consistency, the Guidelines should be the starting point and the    initial

benchmark." Id. at 49. The court must then consider the parties'
                                         ０一
      Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 3 of 26




arguments and factors specified in 18 U.S.C.        S   3553(a). Gall,552 U.S. at

49-50. The court "may not presume that the Guidelines range                    is

reasonable." Id. at       50. District courts are charged with imposing
sentences   that   are " 'sufficient, but not greater than necessary' to comply

with the sentencing purposes set forth ir"      S   3553(a). The court may "in

appropriate cases impose             a   non-Guidelines sentence based on

disagreement       with the [Sentencing] Commission's views." Pepper           u.


United States, 562 U.S. 476,501 (2011) (citing Kimbrough u. Uruited

States,552 U.S. 85, 109-110 (2007)). However, the Court need not do so.

The district court must explain the basis for its chosen sentence on the

record. Gall,552 U.S. at 50. "[A] major departure [from the Guidelines]

should be supported by a more significant justification than a minor one."

rd.

                              III.   Facts of the Case
      Initial Investiqation. This case began when local                      law

enforcement received a cybertip from Dropbox that one of its customers

was using its services to store child pornography. Additional legwork by

the FBI traced the user to Rob Hennings in Des Moines, IA. (PSR, tT 10).




                                            3
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 4 of 26




      On March 18, 2018, the FBI executed a search warrant at
Hennings' residence in Des Moines. While other agents were executing

the search warrant, the lead agent asked Hennings to step outside, and

he agreed to do so. Eventually, Hennings consented to speak to the agent

in the agent's vehicle. It was parked in the nearby Palmer's parking lot.

The interview is audio recorded and transcribed. GSR,    '1T   11).

      The Consent Interview. During the interview, Hennings was

asked to turnover his cell phone, and unlock it. He (reluctantly) complied.

During a brief on-site examination of the cell phone, child pornography

was found on it. (PSR, n   L4.

     Hennings was told he was not under arrest, was free to go, and told

the lead agent wanted to first get background information, and then get

into "more specific stuff." (PSR,   1T   13).

     Hennings said he had seen child pornography online, namely on

Twitter. When asked if the agents doing the forensic exam are "gonna

find any of that", Hennings said, "probably some old stuff that I had seen

in trading." He tried to somewhat distance himself from being knowingly

involved with child pornographers by suggesting he had downloaded zip




                                                4
     Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 5 of 26




files in the past without knowing what was in them until they were

opened. (PSR,   'lT   14).

      When the agent confronted Hennings on this point, and said, "I

know it's on purpose", Hennings replied, "Oh yeah,          it's          You   see

something that's taboo and it's like well, let's go down that rabbit hole."

(PSR, fl 15).

      When Hennings was asked          if "child porn" would be found on his
electronics, he acknowledged, "Among other things, there could easily be

that." He claimed not to access child pornography on his phone, but

admitted he may have in the past. (PSR, tT 16).

      Hennings gave some rambling answers and monologues about how

"the cloud" works, seemingly trying, again, to distance himself from

illegal activity, and seemingly trying to claim others may have posted

things to his account. (PSR, tT 17).

      When asked where the child pornography would be                     in    his

apartment, Hennings answered, "Log into any old accounts and I'm sure

that . . . there's still some files and whatnot there." (PSR, fl   18).

      Hennings was asked     if he masturbated to child pornography,           and

answered, "Among very other things. It's a matter of if you see something


                                          5
     Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 6 of 26




that is taboo and know it isn't supposed to exist, whatever, that's just
gonna tempt people to go forward. So. Among various topics as well, that

is something I've seen in the past." He added that the child pornography

is part of other taboo things, and "it's a matter of if something is taboo     it
taunts and it provokes somebody and that is what are }inked together."

(PSR,   fl   1e).

      Hennings eventually said he "attempted and failed" to masturbate

to child pornography. He estimated he last looked at child pornography

over a yeay ago on Twitter, because he was trading. (PSR, fl 20).

      Hennings said his collection          of child   pornography was not

something he created: "it's just something where it's like, okay, somebody

shares . . . you see it, you store   it and then you share it off with   everyone

else too." (PSR,    tT   21).

      The Forensic Analysis of the Seized Media. Data recovered

from Henning's electronics contradict his claims of innocence. For

example, chats he engaged in on KiK, using the name "berlinmetroscat",

show he (1) admitted to liking taboo "immensely"; (2) said he like to

"sucl<./fuck boys under 5yrs"; (3) and   inquired "if you ever get another guy




                                            6
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 7 of 26




in your room wanting taboo boys the age range I like, feel free to send

them my direction." (December 2077). (PSR,1l 22).

      In October 2017, also on KiK, using the same name,          Hennings

wrote, (1) "I don't share links any longer, but I will send you a short video

or two here on KIK. What LB do you want to see? Boys sucking grown-

up cock? Boys getting fucked? Boys getting sucked by older men?" (2) "I

don't keep my stash readily accessible. You mentioned you don't have any

LB to trade, but you're quite the hot guy, Justin. Muy I get a chest or cock

shot of you for encouragement?" (3) "Ow! Baby!! This sure entices me. I'I1

sort it out tonight. Do you prefer junior high or under 7?" The recovered

chats show Hennings sent material to the other person. (PSR,      '!T   23).

     The 26 files reported by Dropbox, that Hennings uploaded to its

cloud storage all show minor males lasciviously exhibiting their naked

genitals, masturbating themselves or others, or engaged in sex acts, with

two videos showing a prepubescent female. (PSR 1l 24).

     The total amount of data eventually acquired from Dropbox by law

enforcement is so large   it had to be stored on its own external drive. The

estimated number of child pornography videos         in Hennings    Dropbox

account are as follows, accordingly to an informal analysis (PSR,I 25):


                                         7
Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 8 of 26




 BlackBerry folder - 250 files

 Boy Gulag - 8 videos, 2 zrp files and 18 folders
       B&M-33files
       Boy movies - 1,391 files & suborder with 4 files
       Boys - subfolder Boy movies - 1,401 files, subfolder    with   4
       files, Subfolder folders - 7 files
       Boys (1) - 38 files
       d - 16 files
       evil - 131 files
       Floetry 25 - 75 files
       Mexicankids - 37 files
       NEW LINK - 10 files
       st - 18 files
       Stuff - 1fi,les and 6 folders
              5 videos copied on January 26, 2077 - 5 files
              444 - 17 files
              Always save - Zftte
              Camera uploads - 432 files, and 1 folder
                     Aha - 2 files Trades - 5 folders
                        Boyvids-1file
                        Boys (1), Boy Anal, Yours - 1 file
                        The Boys, bbb - 1 video
                        Videos - 3 folders
                              Assplay - 2 videos
                              Fuck - 4 videos
                              Jerk - 1 video
                              Yng boy 22 - 1 video
                        Yours - l video
            UAZ - 26 files, 1 folder
                 Favs - l video
            Videdo 2 - 2I files, 1 folder
                  Sa,Vids-Tvideos
            Videos - 34 videos
            Videos Chubby Kids - 734 videos
            Vids - 6 videos


                                   8
Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 9 of 26




            XxxX -171 files, some videos, some images (some of the
            subjects are age questionSble)
            Zz - 48 videos

 Downloads - 9 folders
      PDaddyger@Elysium - 7 folders
           1.5yo Raamat, Rammat - 55 images of toddler, being
          made to play with or suck on an adult penis
           1yo fucked -empty
          3yo German boy - 49 images of boy being forced to pose
          or perform oral sex
          5yo boy ass fuck - empty
          Baby boy fucked by Daddy - 1 video
          Dylan gets the finger - 1 jpg (collage)
          tony pics (157) + vids - Tony pics folder - 156 pic ofbaby
          being sexually exploited;
          Tony vids folder - l video
     979@Skarem -1 video ofbaby
     BabyloverjazzGtft - 1 zip file
     ESCurVnDu - empty
     New Folder - 1 video ofbaby being anally raped
     New Folder (2) - I video (2yo Jonas Gets Fucked Deep by
 Daddy)
     New Folder (3) - Unknown content
     New Folder (4) - 1 video (Baby Boy Fucked by 17yo Brother)
     Sexoinfantill23 - 1 video

 Fuck - 38 videos

 Geil, subfolder School - 7 folders, 2 videos, 4 jpgs
       2(1) - 10 images, 2 movies
       boys (1) - 42 images, 10 movies
       BOYS PICS AND \aIDS - 76 images and 1 video boyz              -   81
       images of assorted penises
       Camera Uploads (l) - 57 images
       cm-42 - 5 movies
       VIDEOS SELECTOS - 6 movies


                                  9
Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 10 of 26




 kikvideos-4videos

 mill's list - 1 folder, 34 videos
       Pics - 1 folder, 55 images (erotica of girls, a few naked gir1s,
        several naked prepubescent boys/toddlers)
        baby_fuck - various images of babies being sexually abused
 not chick - 26 folders
 3 photos and 566 videos copied on October 19, 2016 - 105 videos and
 1 image;
 93 photos and 335 videos copies on January 24,2077; 47 rmages and
 61 videos
 444 - 21 videos
 Best - 13 videos
 BIK bois - 41 videos
 Boy movies - 1 folder, and 1,399 videos
 Am 7, September 2016 wurde(n) 40 videos kopiert_ - 4 videos Boys
 (1)(1) - 39 videos Correct - 77 videos Folds - 7 videos Jerk - 27 videos
 Jerk(1) - 31 videos
 Mm - 42 tmages and 25 videos
 New - 1 video
 No abrir - 96 vid.eos
 Nuevo videos - 36 videos
 Stuff - l video, 5 folders
        5 vid.eos copied on January 26,2017 - 5 videos
        444 - 17 videos
       Camera uploads (1) - 1 folder, 47 videos, 384 images
               Aha - 1 video
       Trades - 5 folders
            Boyvids-lvideo
            Boys(1)-lfolder
                BoyAnaI-lfolder
                        Yours -    l video
            Theboys-lfolder
                   BBB - 1 video
 Videos - 3 folders
      Assplay - 2 videos
      Fuck - 4 videos
      Jerk - 1 video

                                     10
Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 11 of 26




 Yng boy 22 - I image
 Yours - l video
 Temppbackup-9folders
       DarkWeb - 2 folders, 97 videos, 61 images
             To me moved - 59 videos
             Tfilem-2videos
       Films - 1 folder, 26 videos
             Videos - 4 videos
       Fwm - 1 image of an erect penis
       Kik videos - 74 videos and 2 images
       Pictures - 109 images, cp and ce
       Tempp - 6 folders
             Animal - 1 apparently corrupted image
             Boy on boy - 10 videos, 1 image
             Boys solo - 9videos, 1 image
             Man-Boy       - 1 apparently corrupted image, 1 video
             (6yoId.avi)
             Pictures of young boys       - 1 image of a teenage boy, 1
             image of a naked teenage girl, 1 corrupted image
             WhatsApp - 4 images, 1 corrupted image, 35 videos
       Videos - 4 folders
            Assplay - 7 videos
             Fuck - 10 videos
             Jerk - 31 videos
             Suck - 8 videos
       Vids - 14 videos
       Vids5-2videos
       Videos - 39 videos
       Videos(1) - 59 videos, 6 images
       Videos (2) - 49 videos
       Videos (3) - 59 videos
       Vids - 25 videos
       Wht-4videos, lfolder
            3GPlagi-3videos
       Y-4videos,6images
       Yo - 15 videos. 2 images
      Young - 26 videos, 2 images
 Scat(1) - 7 folders (none ofthis appears to be CP)
                                     ■■
                                     ■■
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 12 of 26




           Me_dirty    - 48 images, many of which appear to show
            Henning's eating feces
            Scat A Solo - 26 tmages of the same type of thing
            Shitty Weekend - 20 images and 1 video
            Smegma&Cum-Simages
            Storm eat shit 02-set-2014 - 22 images showing a male eating
           feces
           That Dirty Dozen - images showing men eating feces
           VideoClips-4folders
                 Phone quickies - 2 videos
                 Shitty weekend - vids(Hl) - 2 videos Shitty weekend -
                 Vids(Lo) - 2 videos Shitty weekend - Vids (Mid) - 2 videos
     Videos cp - 77 videos and 2 images
     Videosl - 255 videos
     Vids - 45 videos

     Dropbox provided an "activity" spreadsheet.           It   shows activity

between Sun, 01 Jun 2Ol4 and Sat, 20 May 2017, or for approximately 3

years. It delineates that the files were added, and gives the file pathways,

such as to the "Boy Gulag'or "Geil" folders. (PSR n      2q.
     Dropbox provided a "sharing" spreadsheet.     It   shows 23 files shared,

including "Hotl3yoBoyJerks(short).ogg" from the "Boy Movies" folder on

2015-03-15, and others from the "not chick",       "kik videos", and "Boy
Gulag' folders in March through Mry 2017. (PSR n 2T.

     The FBI's CART team examined the electronic media seized from

Hennings. The FBI discovered the following pertinent evidence.




                                       12
     Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 13 of 26




          Hennings' BlackBerry had 3 image files of child pornography and    1


video. (PSR,     1T   30).

          The SD card had 30 images of child pornography, mostly of
prepubescent boys, some of boys being anally raped, and 1,090 videos of

child pornography, and a combination of the two contained in a zip file

(13 videos and 12 images). (PSR, fl 31).

          Among the apps loaded on Hennings' phone were "Grindr - Gay

chat, meet & date", "BoyAhoy - Gay Chat & Friend", "Jack'd - Gay Chat

&   Dating", "Hornet         -   Gay Social Network" "Dropbox", "WhatsApp

Messenger", "Kik", "Twitter' (PSR,        fl   32).

          The text message history leaves no doubt that Hennings' is the

person with the Dropbox account in question, when self-images stored in

the appropriately-named "Scat" folders are taken into consideration. On

51312017,     Hennings sent a message in which he describes in detail how

he wants a guy with whom he can engage in scat-related sex acts. (PSR,

tT 34).

          In a text sent on June 4,2017, Hennings explains the etiology of his

pseudonym, "BerlinMetroScat." Berlin = 80s new wave band; Metro = his

favorite song by the group when he started using this naming pattern at


                                               13
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 14 of 26




age 15; Scat = "the 3rd random word         I    tack on for all adult-themed

naughty-boy websites." (PSR, fl 35).

     On May 10, 2018, less than two months after law enforcement

raided his residence and seized his child pornography-filled electronic

media, Hennings travelled internationally to Qatar, an Arabic-speaking

nation. He returned on May 29, 2018. (PSR, 'lT 36). This trip is of
substantial concern.

     This is troubling due to the nature of numerous chats Hennings

exchanged via electronic media in Arabic.       It   is troubling that he travelled

to Qatar after the government seized the electronic devices from him that

contain data in electronic form expressing, in Arabic, his sexual interest

in young boys. The FBI discovered Hennings had used his Blackberry to

chat with other people in an Arabic language. FBI had the messages

translated. The contents      of the    messages speak              to   Hennings'

d.angerousness to small boys in the community:


Chat date: 412512076

Hennings: "what type of guys do you like?"
Other person: "Young . . . l2-16 years"
Hennings: [Smiley face] "I like age zero to eight."

Chat date:5/15/2016
                                       14
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 15 of 26




Hennings wrote:      "f love having    sex   with boys younger than 5 years of
age."

61712016
Also, a "note" on his Blackberry read        -
"1) I am homosexual. 2) I am 29 years-old. 3) I am sexually attracked to
males under 9 years-old. 4) I want to watch males 10-100 years-old have
sex with males who are younger than they are."



Chat date: 8l8l20LG
Other person to Hennings:

[Fite received]
A young gulf boy shows off his chubby ass
Sucking a young Pakistani boy
Fucking a young khaliji boy in the car
A khalliji boy shows off
A khaliji young boy
A khatiji young boy on his stomach
F ucking a chubby young boy
Photographing a young boy before fucking
Shpwing off his full ass
An gay young boy shows off


(PSR,   1T   37).

      The forensic analysis shows Hennings used Google translate for the
following conversation -

        lll5l2}l8 - "I'm looking for a young prostitute. I would like to buy
        a boy under 5 years of age.   I'm crying behind you. I hit him because
     he hurts my chick."
(PSR, fl 38).
                                             15
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 16 of 26




      Hennings had almost 500 images and videos from approximately

74 different series. (PSR   ll 41).
This evidence paints a portrait ofHennings as a person deeply-driven not

only to collect an unfathomable amount of child pornography, thereby

victimizing each and every child shown in the videos and photographs he

collected and traded for his sexual gratification and that ofothers, but of

a man possessed by the desire to have sexual relations with very young

boys. Hennings is a profound danger to continue collecting child
pornography, and of continuing to          try and sexually assault   children.

Hennings has been diagnosed with, among other things, Pedophilic

Disorder, Nonexclusive Type; Coprophilia (an abnormal interest and

pleasure in feces and defecation), A Specified Personality Disorder, and

an Anxiety Disorder. (PSR fl 88a). Hennings falsely denied having ever

obtained child pornography. GSR       tT   88a).

                      IV.      The Advisory Guidelines
     The Advisory Guidelines Range is estimated at Level 40, with a

base offense level of 22, and enhancements for the young age of many

victims, for trading or distributing child pornography, for particularly



                                            16
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 17 of 26




sadistic or depraved material, for use of a computer, and for the number

of images. (PSR n 47   -   52). The adjusted offense level is 40. (PSR 1T 56).

     Issues under the Guidelines for the Court to resolve at sentencing

include what impact Hennings' denial of having child pornography has

on the offense level. See, Forensic Evaluation, p. 7 ("On testing, Mr.

Hennings denied ever having obtained child pornography and denied

being sexually aroused by thoughts involving a child/minor"). This is a

demonstrably false statement, made to BOP medical personnel for the

purpose of sentencing, and eventually forwarded to the Probation Office

for inclusion in the PSR and to the Court for its consideration at
sentencing. This statement also reflects Hennings            is wavering on
whether to clearly accept responsibility. Hennings also claimed "the

allegations made against         him have been exaggerated."         Forensic

Evaluation, p. 7. Hennings "has rationalizations for his behaviors which

keep him from taking full responsibility for his sexual actions." Forensic

Evaluation, p. 8. Hennings "significantly minimized his offense behavior

on objective testing and appears to have limited insight into his
treatment needs." Forensic Evaluation, p.      10.




                                          17
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 18 of 26




      The government reserves making any recommendation as to the

application of the acceptance of responsibility and obstruction of justice

Guidelines, USSG S3E1.1 (Acceptance of Responsibility) and S 3C1.1

(Obstruction of Justice) until the record of     is more fully and finally
developed at the sentencing     hearing. If is Hennings duty to "clearly

demonstrate" acceptance of responsibility, and his statements        in this
area can best be characterized as inconsistent, at best.      If   Hennings

admits his conduct, and disavows his denial, he may be entitled to a 3-

Ievel reduction for accepting responsibility. However,        if   Hennings

continues wavering back and forth as to his guilt, he is not "clearly

accepting responsibility."

     United States Sentencing Guidelines Section 3E1.1(a) affords         a

defendant with an opportunity to have his advisory guidelines range

reduced   if   he "clearly demonstrates acceptance of responsibility." "A

defendant who enters a guilty plea is not entitled to an adjustment under

this section as a matter of right." Application note 3, USSG S3E1.1. A

defendant has not earned this reduction ifhe engages in "conduct . . . that

is inconsistent with such     acceptance of responsibility." (Id.) "Special

emphasis is placed on the defendant's honesty about the factual basis


                                        18
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 19 of 26




for the offense, rather than an emphasis on whether the            defendant

pleaded guilty or took the matter to trial." United States   u.   Erhart, 415

F.3d 965, 971 (8th Cir. 2005). See for example, United Skttes u. Little

Hawk.,449 F.Sd 837, 839-40 (8th Cir. 2006) ('Little Hawk's acceptance of

responsibility was equivocal and hedged with excuses for his behavior.");

United States u. Johnson,22 F. App'x 646 (Sth Cir. 2001) (unpublished)

(affirming denial of acceptance in a child pornography case "because [the

defendant] continued to minimize his acts and describe them in a way

that was both unbelievable and very self-serving' and "people with Mr.

Johnson's sexual tendencies typically minimize their behavior').

                       Vo SectiOn 3553(a)Analysis

     (1)The nature and circumstances of the offense and the
        history and characteristics ofthe defendant

     Hennings is a po、 vder― key of sexual depravity.The evidence shO、 vs

he yearns to have sex with young bOys,and he c011ected countless images

and videos of child pornography for his Own sexual gratrication and to

trade with Others. The nature and circumstances of the Offense are

troubling,and show Hennings is unrepentant and dangerOus.

     LikeM/ise,Hennings histOry and characteristics show nOt just that

he has been a danger to children in the past. The Forensic EvaluatiOn

                                       19
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 20 of 26




conduced by the U.S. Bureau of Prisons shows he suffers from various

mental problems, including Pedophilia, which establish                    his

dangerousness to others. He has no desire to control his sexual urges;

indeed, he denies ever even having them.

     Hennings must be incarcerated a long time for the protection of the

community.

     (2) The seriousness of the   offense, to promote respect for
        the law, and to provide just punishment for the offense
     Hennings committed a very serious crime, to an extraordinary

degree. He was not just a casual collector of child pornography. He was

deeply-immersed in the child pornography marketplace. Indeed, he took

the time to sort and catalogue the contents of his substantial collection,

creating a virtually library of child pornography. He denies knowing

what he did was illegal. A lengthy term of incarceration is needed, under

these circumstances, to promote respect for the law and provide a just

punishment for Hennings' particularly egre gious conduct.

      (3) The need to afford adequate deterrence to criminal
        conduct
     Given Hennings' attempts to minimize the illegality of his offense

conduct,   a lengthy sentence is called for both to deter others from

                                      20
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 21 of 26




producing and trafficking     in child pornography and, to the extent
possible, to deter this defendant. See United States u. Luhasauitz,2073

WL 1703326 (E.D. Mich. 2013) (deterrence matters in child pornography

cases). Clearly, Hennings conviction     - in and of itself -   has not inspired

him to engage in any self-critical insight or effort to change his ways. He

is in denial.

      (4) The need to protect the public from further crimes of the
         defendant

      Protection of the public may be the most critical factor at sentencing

in this case. Nothing in this record shows Hennings is willing or able to

be rehabilitated. Thus, the only way to keep him from collecting child

pornography and trading it, and from trying to have sex with minors, is

to keep him locked up.

      (5) The need to provide the defendant with                       needed
         educational or vocational training, medical care, or other
         correctional treatment in the most effective manner
      Hennings, unquestionably, needs significant and ongoing mental

health and correction care.   It   is currently unforeseeable as to when his

need for such help might possibly end.




                                         21
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 22 of 26




     (6) The guidelines, policy statements, and the statutory
        punishrnent
     The statutory punishment in this case was set by Congress at

between 5 and 20 years' incarceration, due to the seriousness of the

offense. A life term of supervised release is authorized, with a minimum

of 5 years under supervision after any term of incarceration.

     It is entirely   appropriate for the district court, even in the era of

"advisory" Sentencing Guidelines, to consider and give significant weight

to Congress and the U.S. Sentencing Commission's policy statements

that federal courts should generally avoid sentences below the guidelines

range for persons who commit sex offenses against minors. Uruited States

u. O'Conner,567 F.3d 395, 398 (8th    Cir. 2009) (citing 18 U.S.C.   S   3553(b)

(2) and USSG S5K2.0 (b)).

     The government sees no need to discuss the often-repeated critiques

ofthe child pornography guidelines because some ofthem were the result

of Congressional directives. The district may, but is not required to,

reject USSG 52G2.2 on policy grounds, regardless of whether the
guideline at issue is based on a policy judgment of Congress or the

Sentencing Commission's empirical approach. United. Sloles u. Ultsch,

578 F.Sd 827, 830-831 (8th Cir. 2009).       In this case, the guidelines,
      Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 23 of 26




promulgated as a product of both Congressional and Commission action,

are based on sound policies. The fact that Congress has deemed it

appropriate to increase the penalties for child pornographers is not a

mitigating factor. In fact, given the prevalence of child pornography

prosecutions,    it   could fairly be argued that the current punishments are

not a sufficient deterrent, and should actually be enhanced. The fact

Congress directed higher sentences in child pornography cases actually

makes the advisory guidelines           in this area closer to mandatory
minimums, because the law-making body has directly spoken as to what

it   considers to be the appropriate factors to be considered at sentencing.

        (7) The need to avoid unwarranted sentence disparities
           among defendants with sirnilar records who have been
           found guilty of similar conduct

        This "factor often favors a sentence within the advisory guidelines

range." United States u. Munjah, 669 F.3d 906 (Sth Ctu. 2012), and it

does so here.

         (8) The need to provide restitution to any victims of the
           offense

        The government requests restitution, and will be providing the

Court with a separate document substantiating its request.


                                          23
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 24 of 26




      (9) Variance

           The government is unaware of any grounds for a variance.

      (10) Supervised release.

     A lengthy term of supervised release is appropriate, unless and
until the defendant's apparent mental health issues are under control,
and he has succeeded in sex offender treatment.

     Several courts of appeal have affirmed lifetime terms of supervised

release for possession of child pornography. United States u. Young, 5O2

F. App'x. 726, at *3 (10th Cir. 2012) (citing United States u. Daniels, 541

F.3d 915, 923 (gth Cir. 2008)) (upholding lifetime of supervision for

possession of child pornography    in part   because the policy statement

accompanying USSG S5D1.2O)(2) "reflects the judgment of Congress and

the Sentencing Commission that a lifetime term of supervised release is

appropriate for sex offenders   in order to protect the public"); United
States u. Planck,493 F.3d 501, 505 (5th Cir. 2007) (upholding life term of

supervised release as reasonable sentence for conviction of possession of

child pornography); United States u. Presto,498 F.Bd 4lS, 420 (6th Cir.

2007) (same).




                                      24
    Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 25 of 26




      Congress authorized a lifetime term of supervised release for child

pornography cases because

            [Of the]10ng― Standing concerns of Federal judges
           and prosecutors regarding the inadequacy of the
           existing supeⅣ ision periods for sex offenders,
           particularly for the perpetrators of child sexual
           abuse crilnes,whose crilninal conduct lnay reflect
           deep‐ seated aberrant sexual disorders that are not
           likely to disappear within a few years of release
           fronl prison.


      H.R.Rep.No.10卜 66,at 49‑50(2003)(Cott Rep.),reprinted in

2003U.S.C.C.A.N.683,684. The defendant's propensity for crilninal

conductis demonstrably not hkely tO disappear wthin a few years of

release from prison.

     The government seeks a life term of supervised release.

                              VIo ConclusiOn
      Child pornography harms and debases the most defenseless of our

           「んjι θα Sι αι
citizens." し                      jα as,
                       θs υ. Ittζ ι
                                jι
                                           553U.S.285,307(2008). The

sentence here must reflect the harm dOne by Hennings,and the danger

he continues to pose.The government respectfully recommends a

sentence at the high end Of the applicable Guidelines range,and a life

term of supervised release.



                                      25
      Case 4:18-cr-00190-RGE-CFB Document 87 Filed 01/16/20 Page 26 of 26




                                                   Respectfully Submitted,

                                                          Marc Krickbaum
                                                          United States Attomey

                                                                    -?,/l
                                                                     (-^///
                                                   By:    /s/ Craig Pe:ttorf Gaumer
                                                          Craig Peyton Gaumer
                                                          Assistant U.S. Attorney
                                                          United States Courthouse Annex
                                                          I l0 East Court Avenue, Suite 286
                                                          Des Moines, Iowa 50309-2053
                                                          Tel: (515) 473-9300
                                                          Fax: (515) 473-9292
                                                          Email : craig. gaumer@usdoj gov
                                                                                     .




CERTIFICATE OF SERVICE

I hereby certi$ that on January 16, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys ofrecord by:


_U.S. Mail _       Fax         Delivery

 X EcF/Electronic filing
                       -Hand
                         _Other means
LINITED STATES ATTORNEY

By: /s/Cα ″′αRα わみ
   Paralegal Specialist




                                                         26
